Citation Nr: 0721436	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-09 915	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including service in Vietnam.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2006.  The veteran perfected a timely 
appeal of this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By order of March 2007, the 
Court granted a Joint Motion for Remand filed by both parties 
to the case, vacated the Board's decision, and remanded the 
matter to the Board for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

The veteran contends that he initially experienced 
manifestations of retinitis pigmentosa during service, 
although the disease was not formally diagnosed until 
eighteen years after his discharge from service.

Congenital or developmental defects, and refractive error of 
the eye, are not considered to be diseases or injuries within 
the meaning of VA laws governing the award of service 
connection for diseases and injuries related to service.  
38 C.F.R. § 3.303.  However, the VA General Counsel has 
rendered a legal opinion which holds that service connection 
may be granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifested during service or 
which pre-existed service and progressed at an abnormally 
high rate, presumably due to aggravation or a superimposed 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  

According to the Joint Motion for Remand, the parties agreed 
that an informed medical opinion is needed as to whether the 
veteran's documented decreased visual acuity during service 
represented an early manifestation of retinitis pigmentosa, 
which was diagnosed some eighteen years subsequent to 
service.  It was also noted that while the Board found the 
presumption of soundness did not attach to the appellant's 
visual acuity, it did not address whether the appellant was 
entitled to the presumption of soundness with regard to eye 
disease.  

Review of a March 2004 medical opinion addendum contained in 
the record includes the following explanation:  "The 
clinical features of retinitis pigmentosa vary among patients 
and even among family members with the disease.  ...  The age 
of onset, rate of progression, amount of eventual visual loss 
and the presence or absence of associated ocular features are 
frequently related to the mode of inheritance."  An October 
1988 private medical statement reflects that the veteran's 
older brother has definite retinitis pigmentosa and two other 
brothers have possible retinitis pigmentosa.  Additionally, 
the veteran's maternal grandmother had blindness of unknown 
etiology.  This information leads to the question of whether 
the veteran's mode of inheriting retinitis pigmentosa 
(autosomal dominant, autosomal recessive, or X-linked, etc.) 
is known, and if so, whether any firm medical conclusions 
regarding the date of onset and rate of progression of the 
veteran's disease can be drawn.  As these questions require 
medical expertise to resolve, review by a medical expert must 
be sought on remand.

Review of the medical evidence of record shows that with the 
exception of the VA medical opinions sought in connection 
with the veteran's claim for service connection, the 
treatment reports relating to retinitis pigmentosa are dated 
between 1988 and the early 1990s.  Thus, there are no current 
treatment reports to review.  As recent treatment reports may 
reveal additional information as to the questions identified 
above, these records should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
retinitis pigmentosa since 1992.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the veteran's claims file.

2.  The veteran's claims file, including 
all records obtained pursuant to the 
above request, must be forwarded to a VA 
physician with appropriate expertise for 
review and the preparation of a medical 
opinion addressing the questions outlined 
below:  

a)	Is it as likely as not that the 
veteran's complaints and decreased 
visual acuity during service 
represented an early manifestation 
of retinitis pigmentosa?

b)	Is the veteran's mode of inheriting 
retinitis pigmentosa known or can it 
be identified?  If so, can any firm 
medical conclusions regarding the 
date of onset and rate of 
progression of the veteran's disease 
be reached?

IF the physician deems that a clinical 
examination of the veteran would be 
helpful to the resolution of these 
issues, such an examination must be 
provided and any relevant tests and 
studies performed in conjunction with the 
examination.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

